355 F. Supp. 2d 482 (2005)
Fawzi Khalid Abdullah Fahad Al ODAH, et al. Plaintiffs,
v.
UNITED STATES of America, et al., Defendants.
Mahmoad Abdah, et al., Petitioners,
George W. Bush, President of the United States, et al., Respondents.
Nos. CIV.A. 02-CV0828 (CKK), CIV.A. 04-CV1254 (HHK).
United States District Court, District of Columbia.
February 7, 2005.
Thomas B. Wilner, Neil H. Koslowe, Shearman and Sterling LLP, David H. Remes, Covington & Burling, Washington, DC, Marc D. Falkoff, Covington & Burling, New York City, for Plaintiffs.
*483 Brian David Boyle, Preeya M. Noronha, Terry Marcus Henry, Robert J. Katerberg, Lisa Ann Olson, U.S. Department of Justice, Robert D. Okun, United States Attorney's Office, Washington, DC, for Defendants.
Charles B. Gittings, Jr., Manson, WA, pro se.

ORDER DENYING MOTION FOR RCONSIDERATION OF ORDER GRANTING STAY PENDING APEAL
JOYCE HENS GREEN, District Judge.
Upon consideration of the Motion for Reconsideration of Order Granting Stay Pending Appeal filed by the plaintiff-petitioners in Al Odah v. Busk, 02-CV-0828 (CKK), and joined by the petitioners in Abdah v. Bush, 04-CV-1254 (HKK), in light of the substantial resources that would be expended and the significant burdens that would be incurred should this litigation go forward, and upon recognition that a reversal of this Court's January 31, 2005 rulings would avoid the expenditure of such resources and incurrence of such burdens, it is hereby
ORDERED that the Motion for Reconsideration of Order Granting Stay Pending Appeal is DENIED.
IT IS SO ORDERED.